          Case 1:15-cv-00073-DCP Document 26               Filed 05/10/21      Page 1 of 6
                                                                                             Form 18-1


                                                                                   Form 18
                 UNITED STATES COURT OF INTERNATIONAL TRADE


     CHANGZHOU TRINA SOLAR ENERGY
     CO., LTD., et al.,
                             Plaintiffs,
                     v.                                   Consol. Court No. 13-00014
     UNITED STATES INTERNATIONAL                          [and Attached Schedule]
     TRADE COMMISSION,
                            Defendant,
                     and
     SOLARWORLD AMERICAS, INC.,
                             Defendant-Intervenor.


                     NOTIFICATION OF TERMINATION OF ACCESS
                      TO BUSINESS PROPRIETARY INFORMATION
                             PURSUANT TO RULE 73.2(c)


              Timothy C. Brightbill                    declares that (check one)

1)        TERMINATION BY AN INDIVIDUAL

      ◘     I am an attorney/consultant representing or retained on behalf of
                                 in this action (and on behalf of the parties indicated in the actions
            listed on the attached schedule). I hereby give notice that I am no longer involved in
            the litigation in this action (and those actions listed on the attached schedule) and,
            therefore, I have terminated my access to Business Proprietary Information in such
            action(s). I certify that I have not retained any documents, including copies of
            documents, work papers, notes or records in electronic media, containing Business
            Proprietary Information, except as may be authorized by the court or agency for use in
            the following action(s) or administrative proceeding(s):


             [Name of proceeding]                                   [Case or investigation no.]



                                                 OR
          Case 1:15-cv-00073-DCP Document 26                  Filed 05/10/21     Page 2 of 6
                                                                                              Form 18-2


2)       TERMINATION BY A FIRM

     ■       I am an attorney representing SolarWorld Americas, Inc. in this action (and the parties
             indicated in the actions listed on the attached schedule). I hereby give notice that,
             because of the termination of all litigation in this action (and those actions listed on the
             attached schedule) or otherwise, I have terminated the access to Business Proprietary
             Information by myself, the other attorneys and staff of my firm, and any consultants
             whose access to Business Proprietary Information under Rule 73.2(c) and
             Administrative Order No. 02-01 is subject to the direction and control of myself or a
             member of my firm. I certify that all documents, including copies of documents, work
             papers, notes, and records in electronic media, containing Business Proprietary
             Information subject to Rule 73.2(c) and Administrative Order No. 02-01 in this action
             (and those actions listed on the attached schedule) have been destroyed, except as may
             be authorized by the court or agency for use in the following action(s) or administrative
             proceeding(s):

                     N/A                                                         N/A
              [Name of proceeding]                                    [Case or investigation no.]

         I recognize that I remain bound by the terms of Administrative Order No. 02-01 of the
         United States Court of International Trade, and that I may not divulge the Business
         Proprietary Information that I learned during this action (and those actions listed on the
         attached schedule) or in the administrative proceeding(s) that gave rise to the action(s) to
         any person.


                                                        /s/ Timothy C. Brightbill
                                                        Timothy C. Brightbill, Esq.

                                                        WILEY REIN LLP
                                                        1776 K Street, NW
                                                        Washington, DC 20006
                                                        (202) 719-7000
                                                        WileyTrade@wiley.law

                                                        Counsel to SolarWorld Americas, Inc.


     Date:         May 10, 2021
     Case 1:15-cv-00073-DCP Document 26               Filed 05/10/21   Page 3 of 6
                                                                                  Form 18-3


                   Schedule to Notification of Termination of Access
                         to Business Proprietary Information

Court Number(s)                  Case Name                     Party or Parties Represented

   15-00067       SunPower Corporation v. United States      SolarWorld Americas, Inc.

                  Changzhou Trina Solar Energy Co., Ltd.
   15-00068                                                  SolarWorld Americas, Inc.
                  v. United States

                  Neo Solar Power Corporation v. United
   15-00073                                                  SolarWorld Americas, Inc.
                  States

   15-00075       Solartech Energy Corp. v. United States    SolarWorld Americas, Inc.

                  Gintech Energy Corporation v. United
   15-00078                                                  SolarWorld Americas, Inc.
                  States

   15-00080       Jinko Solar Co., Ltd. v. United States     SolarWorld Americas, Inc.


   15-00081       Kyocera Solar, Inc. v. United States       SolarWorld Americas, Inc.


   15-00083       Shanghai BYD Co., Ltd. v. United States    SolarWorld Americas, Inc.

                  SolarWorld Americas, Inc. v. United
   15-00085                                                  SolarWorld Americas, Inc.
                  States

                  SolarWorld Americas, Inc. v. United
   15-00086                                                  SolarWorld Americas, Inc.
                  States

   15-00087       Shanghai BYD Co., Ltd. v. United States    SolarWorld Americas, Inc.


   15-00088       Canadian Solar Inc. v. United states       SolarWorld Americas, Inc.


   15-00089       Canadian Solar Inc. v. United States       SolarWorld Americas, Inc.


   15-00090       SunPower Corporation v. United States      SolarWorld Americas, Inc.


   15-00196       Goal Zero, LLC v. United States            SolarWorld Americas, Inc.
  Case 1:15-cv-00073-DCP Document 26         Filed 05/10/21    Page 4 of 6
                                                                          Form 18-4


           SolarWorld Americas, Inc. v. United
15-00231                                              SolarWorld Americas, Inc.
           States

           SolarWorld Americas, Inc. v. United
15-00232                                              SolarWorld Americas, Inc.
           States

15-00315   Sunpreme Inc. v. United States             SolarWorld Americas, Inc.

           Aireko Construction, LLC v. United
15-00319                                              SolarWorld Americas, Inc.
           States

16-00110   Goal Zero, LLC v. United States            SolarWorld Americas, Inc.

           Changzhou Trina Solar Energy Co., Ltd.
16-00132                                              SolarWorld Americas, Inc.
           v. United States

           SolarWorld Americas, Inc. v. United
16-00134                                              SolarWorld Americas, Inc.
           States

           Yingli Green Energy Holding Co., Ltd. v.
16-00135                                              SolarWorld Americas, Inc.
           United States

           Changzhou Trina Solar Energy Co., Ltd.
16-00157                                              SolarWorld Americas, Inc.
           v. United States

           SolarWorld Americas, Inc. v. United
16-00158                                              SolarWorld Americas, Inc.
           States

16-00171   Sunpreme Inc. v. United States             SolarWorld Americas, Inc.

           Canadian Solar International Limited v.
17-00173                                              SolarWorld Americas, Inc.
           United States

           Ningbo Qixin Solar Electrical Appliance
17-00187                                              SolarWorld Americas, Inc.
           Co., Ltd. v. United States

17-00193   Shanghai BYD Co., Ltd. v. United States    SolarWorld Americas, Inc.

           Changzhou Trina Solar Energy Co., Ltd.
17-00197                                              SolarWorld Americas, Inc.
           v. United States

           Changzhou Trina Solar Energy Co., Ltd.
17-00198                                              SolarWorld Americas, Inc.
           v. United States

           Changzhou Trina Solar Energy Co., Ltd.
17-00199                                              SolarWorld Americas, Inc.
           v. United States
  Case 1:15-cv-00073-DCP Document 26             Filed 05/10/21   Page 5 of 6
                                                                            Form 18-5


           SolarWorld Americas, Inc. v. United
17-00200                                                SolarWorld Americas, Inc.
           States

17-00201   Sunpreme Inc. v. United States               SolarWorld Americas, Inc.


17-00207   Canadian Solar Inc. v. United States         SolarWorld Americas, Inc.

           SolarWorld Americas, Inc. v. United
17-00208                                                SolarWorld Americas, Inc.
           States

           Sino-American Silicon Products Inc. v.
17-00210                                                SolarWorld Americas, Inc.
           United States

           SolarWorld Americas, Inc. v. United
17-00217                                                SolarWorld Americas, Inc.
           States

17-00220   Shanghai BYD Co., Ltd. v. United States      SolarWorld Americas, Inc.

           SolarWorld Americas, Inc. v. United
17-00221                                                SolarWorld Americas, Inc.
           States

17-00244   Sumecht NA, Inc. v. United States            SolarWorld Americas, Inc.

           Changzhou Trina Solar Energy Co., Ltd.
17-00246                                                SolarWorld Americas, Inc.
           v. United States

           SolarWorld Americas, Inc. v. United
17-00251                                                SolarWorld Americas, Inc.
           States

18-00023   Silfab Solar, Inc. v. United States          SolarWorld Americas, Inc.


18-00168   Sunpreme Inc. v. United States               SolarWorld Americas, Inc.

           Changzhou Trina Solar Energy Co., Ltd.
18-00176                                                SolarWorld Americas, Inc.
           v. United States

18-00184   Canadian Solar Inc. v. United States         SolarWorld Americas, Inc.

           SolarWorld Americas, Inc. v. United
18-00185                                                SolarWorld Americas, Inc.
           States

           Sumec Hardware & Tools Co., Ltd. v.
18-00186                                                SolarWorld Americas, Inc.
           United States
      Case 1:15-cv-00073-DCP Document 26           Filed 05/10/21   Page 6 of 6
                                                                               Form 18-6


                  Changzhou Trina Solar Energy Co., Ltd.
   18-00187                                                SolarWorld Americas, Inc.
                  v. United States

                  SolarWorld Americas, Inc. v. United
   18-00189                                                SolarWorld Americas, Inc.
                  States

                  JA Solar Technology Yangzhou Co., Ltd.
   18-00190                                                SolarWorld Americas, Inc.
                  v. United States


(As amended, Jan. 25, 2000, eff. May 1, 2000; Sept. 30, 2003, eff. Jan. 1, 2004; Dec. 7,
2010, eff. Jan. 1, 2011; Feb. 6, 2013, eff. Mar. 1, 2013.)
